Case: 21-60092     Document: 00516242312         Page: 1     Date Filed: 03/16/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 March 16, 2022
                                  No. 21-60092
                                                                  Lyle W. Cayce
                                                                       Clerk

   Balasuntharam Thraiyappah,

                                                                          Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A203 716 752


   Before Wiener, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Balasuntharam Thraiyappah petitions for review of the Board of
   Immigration Appeals’ (BIA) decision dismissing an appeal of the
   Immigration Judge’s (IJ) denial of asylum, withholding of removal, and
   protection under the Convention Against Torture (CAT). Because the BIA
   erred in concluding its affirmance of the IJ’s adverse credibility


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60092          Document: 00516242312            Page: 2      Date Filed: 03/16/2022




                                          No. 21-60092


   determination effectively disposed of Thraiyappah’s pattern-or-practice
   claim for CAT protection based on his Tamil ethnicity, we Grant the
   petition, Vacate in part and Remand to the BIA.
                       FACTS AND PROCEDURAL HISTORY
           Balasuntharam Thraiyappah, a native and citizen of Sri Lanka,
   entered the United States without proper documentation on November 8,
   2019.       As a result, Thraiyappah was charged with violations of the
   Immigration and Nationality Act (INA). See 8 U.S.C. §§ 1182(a)(6)(A)(i)
   and (a)(7)(A)(i)(I). Thraiyappah conceded the charges and sought political
   asylum and withholding of removal to Sri Lanka under the INA and the
   Convention Against Torture (CAT) on the basis of race, nationality, political
   opinion and membership in a particular social group (PSG). See 8 U.S.C. §§
   1158, 1231.
           During a credible fear interview, Thraiyappah told the asylum officer
   (AO) that he was ethnic Tamil and afraid to return to Sri Lanka because he
   had been threatened, beaten, and had his home searched by the Criminal
   Investigation Department (CID) of the Sri Lankan Army, which he said
   essentially belonged to the Sinhalese ethnic majority. Thraiyappah asserted
   that the actions were the result of his organization of and participation in a
   memorial for 117 victims of a February 1986 massacre in which his father was
   killed.1 Specifically, Thraiyappah said authorities detained and questioned
   him in January 2018. He said then, in February 2018, authorities forced him
   into a van, where he was blindfolded and his hands tied, and transported him
   to an army camp for interrogation. Thraiyappah asserted that he was
   questioned, beaten, and told he would be killed if he repeatedly conducted



           1
               Thraiyappah said that the public memorial events began in 2017.




                                                2
Case: 21-60092      Document: 00516242312           Page: 3    Date Filed: 03/16/2022




                                    No. 21-60092


   such events. Thraiyappah also said that armed men went to his house looking
   for him when he was not home and warned his wife in February 2019.
          Thraiyappah said he did not openly participate in planning the 2018
   memorial but anonymously helped in other ways. He also said his only
   participation in the 2019 memorial event was that he made a telephone call
   to order milk. Further, Thraiyappah said that his mother was largely
   responsible for the memorial event, but she had never been threatened.
   Thraiyappah alleged he had been harmed by the CID but conceded that he
   did not have any injuries and did not seek medical treatment. Thraiyappah
   also conceded that authorities had not interfered with his job, he did not know
   whether anyone was currently looking for him in Sri Lanka, he had no
   knowledge of any other organizers being threatened, and he had suffered no
   other harm. Nevertheless, Thraiyappah said that he believed he would be
   caught and killed if he returned to Sri Lanka.
          At his merits hearing, Thraiyappah’s testimony was inconsistent with
   his earlier statements to the AO.          He testified about various injuries,
   including loss of hearing, bruising, swollen eyes and lips, and sprains in his
   neck, back and fingers. He also testified that his “mother did some home
   remedies,” i.e., applied oil and herbs for pain and swelling over two days, to
   treat his injuries because he would have been in danger if he had gone to a
   hospital.
          The IJ denied relief and ordered Thraiyappah to be removed to Sri
   Lanka on July 8, 2020. Thraiyappah appealed, and the BIA dismissed his
   appeal on January 3, 2021. Thraiyappah then filed a Petition for Review with
   this court.
                           STANDARD OF REVIEW
          On a petition for review, this court reviews only the BIA’s decision,
   unless the IJ’s decision had some impact on the BIA’s decision. Fuentes-Pena




                                          3
Case: 21-60092      Document: 00516242312          Page: 4    Date Filed: 03/16/2022




                                    No. 21-60092


   v. Barr, 917 F.3d 827, 829 (5th Cir. 2019); see also Wang v. Holder, 569 F.3d
   531, 536 (5th Cir. 2009). To the extent that the BIA relied on the IJ’s findings
   and conclusions, this court may consider the decisions of both the IJ and the
   BIA. Fuentes-Pena, 917 F.3d at 829. Here, the BIA determined that the IJ’s
   credibility findings were not clearly erroneous. Thus, this court has the
   authority to review those portions of the IJ’s decision that impacted the BIA,
   as well as the BIA’s decision. Id.
          Factual findings are reviewed for substantial evidence, “meaning that
   we will accept the BIA’s factual findings unless the evidence is so compelling
   that no reasonable fact finder could fail to find otherwise.” Id., 917 F.3d at
   829 (internal marks and citations omitted). “Under substantial evidence
   review, this court may not reverse the BIA’s factual findings unless the
   evidence compels it.” Wang, 569 F.3d at 536-37; see also Orellana-Monson v.
   Holder, 685 F.3d 511, 518 (5th Cir. 2012) (“[R]eversal is improper unless the
   court decides not only that the evidence supports a contrary conclusion, but
   also that the evidence compels it.”) (internal marks and citation omitted)
   (emphasis original). An adverse credibility determination must be supported
   by substantial evidence. See Avelar-Oliva v. Barr, 954 F.3d 757, 763 (5th Cir.
   2020). We review questions of law de novo. Fuentes-Pena, 917 F.3d at 829.
                                  DISCUSSION
   I. Whether the BIA erred in denying Thraiyappah’s request to remand
   for the IJ to adjudicate his failed claim for asylum under 8 C.F.R. §
   208.13(b)(2)(iii)(A).
          Thraiyappah asserts that the BIA erred in denying his request for
   remand to adjudicate his claim for asylum based on his putative returned
   asylum seeker status under 8 C.F.R. § 208.13(b)(2)(iii)(A). In his brief to the
   BIA, Thraiyappah asserted that, during closing, his counsel said he would be
   persecuted on account of his returned asylum seeker status but the IJ did not
   adjudicate it. The BIA determined that the issue was not fully developed by



                                          4
Case: 21-60092      Document: 00516242312           Page: 5     Date Filed: 03/16/2022




                                     No. 21-60092


   Thraiyappah, who has the burden of proof to establish eligibility for relief.
   Thus, the BIA found Thraiyappah failed to establish that the IJ erred and
   concluded that remand was not warranted on this issue.               On appeal,
   Thraiyappah asserts that the “brief statement” during closing was sufficient
   and the IJ was required to adjudicate the claim.
          We review the BIA’s denial of a motion to remand “under a highly
   deferential abuse-of-discretion standard.” Milat v. Holder, 755 F.3d 354, 365
   (5th Cir. 2014) (internal quotation marks and citation omitted). We will
   affirm the denial of a remand motion “so long as it is not capricious, racially
   invidious, utterly without foundation in the evidence, or otherwise so
   irrational that it is arbitrary rather than the result of any perceptible rational
   approach.” Id. (internal quotation marks and citation omitted).
          The BIA must review the record as created before the IJ. Matter of
   W-Y-C- & H-O-B-, 27 I. & N. Dec. 189, 190 (BIA 2018). “The Board is an
   appellate body whose function is to review, not to create, a record. It is
   therefore imperative that the parties fully develop the record before the [IJ].”
   Id. Generally, the BIA will not consider a claim that was not presented to the
   IJ. See id.; see also Eduard v. Ashcroft, 379 F.3d 182, 195 n.14 (5th Cir. 2004)
   (noting that the BIA need not consider claims raised for the first time on
   appeal). An applicant “must clearly indicate on the record before the [IJ]
   what enumerated ground(s) she is relying upon in making her claim.” Matter
   of W-Y-C- & H-O-B-, 27 I. & N. Dec. at 191 (internal quotation marks and
   citation omitted). Accordingly, “although it is within the BIA's prerogative
   to evaluate a reformulated PSG based on the record below,” declining to do
   so does not establish reversible error. Cantarero-Lagos v. Barr, 924 F.3d 145,
   151 (5th Cir. 2019).
          Here, Thraiyappah testified generally about the treatment of Tamils
   by Sinhalese members of the Sri Lankan government, police, and army, but




                                           5
Case: 21-60092     Document: 00516242312           Page: 6   Date Filed: 03/16/2022




                                    No. 21-60092


   he offered no testimony about the government’s treatment of returning
   asylum seekers. Instead, Thraiyappah simply said that, if he was returned to
   Sri Lanka, he would be caught and killed because the Sri Lankan government
   believed he was leading and organizing the memorial. When asked if there
   was any other reason why he would be harmed, he responded: “No. This is
   the only reason.” Had he offered such evidence, it would have allowed the
   IJ to make factual findings about whether Thraiyappah would face
   persecution or torture if the Sri Lankan government knew he had sought
   asylum in the United States.
          Because Thraiyappah failed to fully develop this claim before the IJ,
   the BIA did not abuse its discretion in denying his motion to remand. See
   Milat, 755 F.3d at 365.
   II. Whether the BIA erred in affirming the IJ’s adverse credibility
   determination.
          Thraiyappah asserts that the IJ’s adverse credibility findings are not
   supported by substantial evidence. Specifically, Thraiyappah argues that the
   IJ’s reliance on the credible fear interview worksheet and failure to ask for
   explanations for any discrepancies were major errors.
          The BIA has previously held that “an adverse credibility
   determination should not be based on inconsistencies that take an alien by
   surprise” and that the applicant must have the opportunity to clarify
   perceived inconsistencies that are not plainly obvious. Matter of Y-I-M-, 27
   I. & N. Dec. 724, 726-29 (BIA 2019); see also Matter of B-Y-, 25 I. & N. Dec.
   236, 242-43 (BIA 2010) (“If an inconsistency is obvious or glaring or has been
   brought to the attention of the respondent during the course of the hearing,
   however, there is no requirement that a separate opportunity for explanation
   be provided prior to making the adverse credibility determination.”).




                                         6
Case: 21-60092         Document: 00516242312              Page: 7       Date Filed: 03/16/2022




                                          No. 21-60092


   However, this court’s unpublished authority appears to be in tension with
   the BIA.
           In Meza Benitez v. Garland, No. 19-60819, 2021 WL 4998678 (5th Cir.
   Oct. 27, 2021) (unpublished), this court rejected the proposition that the IJ
   is required to provide an applicant an opportunity to explain discrepancies
   before making an adverse credibility determination. 2 See id. at *3; see also
   Singh v. Garland, 850 F. App’x 920, 920 (5th Cir. 2021); Alvarado-Rivas v.
   Holder, 547 F. App’x 630, 631 (5th Cir. 2013); Mpesse v. Garland, No. 20-
   61207, 2021 WL 4256177, *5 (5th Cir. Sept. 17, 2021) (unpublished) (An
   inconsistency is obvious when it is reasonable to assume that the petitioner
   was aware of it and had an opportunity to explain before the IJ relied on it).
           Even under the BIA standard, the perceived inconsistencies here were
   plainly obvious. Thraiyappah and his counsel would have had copies of his
   application, his attached statement and exhibits, and the credible fear
   interview worksheet. See Matter of Y-I-M, 27 I. & N. Dec. at 727-29.
   Thraiyappah also had an opportunity to clarify or explain any perceived
   inconsistencies and omissions in his prior statements during the merits
   hearing. See id. at 729. Moreover, at the start of his merits hearing, the IJ
   asked Thraiyappah if he had any corrections to his I-589 application.
   Thraiyappah’s only correction was to say that he was on a motorbike when
   two people grabbed him. He then affirmed that no additional corrections
   were needed. We are persuaded by this court’s prior unpublished case law
   in concluding that the IJ did not err by failing to give Thraiyappah an
   opportunity to clarify any inconsistencies.



           2
             Unpublished opinions issued after January 1, 1996 are not controlling precedent
   but may be persuasive authority. See 5th Cir. R. 47.5.4; see also Ballard v. Burton, 444 F.3d
   391, 401 n.7 (5th Cir. 2006).




                                                7
Case: 21-60092       Document: 00516242312         Page: 8   Date Filed: 03/16/2022




                                    No. 21-60092


   III. Whether the BIA erred in concluding that its affirmance of the IJ’s
   adverse credibility determination effectively disposed of Thraiyappah’s
   pattern-or-practice claim for asylum and CAT protection based on his
   Tamil ethnicity.
          Thraiyappah asserts that an adverse credibility finding pertaining to
   past experience has no bearing on his asylum claim or on his eligibility for
   protection under the CAT based on his Tamil ethnicity. Thraiyappah also
   asserts that the IJ’s adverse credibility findings were not supported by
   substantial evidence.
          This court recently addressed this issue in Arulnanthy v. Garland, 17
   F.4th 586 (5th Cir. 2021), concluding that the BIA erred by treating the
   adverse credibility determination as dispositive of Arulnanthy’s CAT claim.
   Id. at 596-97. The court reiterated that “CAT claims are distinct from
   asylum and withholding-of-removal claims and should receive separate
   analytical attention.” Id. at 598 (internal marks and citation omitted). Also,
   the court said:
                  Here, the BIA violated the CAT regulations by ignoring
          Arulnanthy’s hundreds of pages of evidence about country
          conditions in Sri Lanka. The applicable regulation, 8 C.F.R. §
          1208.16(c)(3), in fact requires the BIA to consider evidence of
          gross, flagrant or mass violations of human rights within the
          country of removal and any other relevant information
          regarding conditions in the country of removal in its likelihood-
          of-torture assessment. That provision has no exception for
          cases of adverse credibility determinations. The BIA’s decision
          did not even pretend to consider Arulnanthy’s country-
          conditions evidence, much of which went to human-rights
          violations. That lack of consideration was error.
   Id. (internal marks omitted) (emphasis original).
          This court also concluded that Arulnanthy was not entitled to a
   presumption of subjective fear of future persecution based on his past




                                         8
Case: 21-60092      Document: 00516242312           Page: 9     Date Filed: 03/16/2022




                                     No. 21-60092


   persecution for his asylum claim. The court said that Arulnanthy “instead
   must prove his subjective fear to win his asylum claim.” Id. at 596. Further,
   the court concluded that the IJ’s “broad adverse credibility determination
   foreclose[d] a showing of subjective fear,” and Arulnanthy could not
   establish a subjective fear of persecution. Id. at 597.
          Similarly, here the adverse credibility determination forecloses
   Thraiyappah’s asylum claim based on future persecution. Id. at 596-97. The
   IJ rejected all of his testimonial evidence as generally not credible which the
   BIA concluded was not clearly erroneous.           The administrative record
   establishes that the adverse credibility determination was supported by
   substantial evidence.        The “broad adverse credibility determination
   foreclose[d] a showing of subjective fear” and objective facts about
   Thraiyappah’s Tamil ethnicity, without credible testimony, were not enough
   to establish a fear of future persecution. Id. at 597. Thus, the BIA did not err
   in holding that Thraiyappah’s asylum claim was foreclosed by the adverse
   credibility determination.
          Pursuant to his CAT claim, Thraiyappah offered additional non-
   testimonial evidence that could independently establish that he is entitled to
   CAT relief. Thraiyappah submitted the following evidence: (1) human rights
   reports and articles describing country conditions in Sri Lanka; (2) copies of
   his various national identification documents; (3) letters from his wife,
   mother, friend, a member of Parliament, and Sri Lanka Secretary Sri
   Nagathambiran Alayam-Akkaraipattu; and (4) his father’s death certificate,
   confirmation that his father was killed in a massacre by Sri Lankan armed
   forces, and articles about the massacre.             The adverse credibility
   determination was not dispositive of his CAT claim because Thraiyappah
   offered this additional independent evidence.              Notwithstanding this
   evidence, the BIA found the adverse credibility determination dispositive of
   his CAT claim. But there is no indication that the BIA considered this



                                          9
Case: 21-60092    Document: 00516242312           Page: 10   Date Filed: 03/16/2022




                                   No. 21-60092


   additional independent evidence. As a result, we vacate and remand on
   Thraiyappah’s CAT claim for the purpose of allowing the BIA to consider
   the independent evidence. See Arulnanthy, 17 F.4th at 598; see also 8 C.F.R.
   § 1208.16(c)(3).
                                CONCLUSION
         Because the adverse credibility determination was not dispositive on
   the CAT claim and Thraiyappah offered independent, non-testimonial
   evidence, we GRANT the petition, VACATE in part and REMAND to
   the BIA.




                                        10